


EXHIBIT 10.4
EMERGE ENERGY SERVICES LP
DIRECTOR COMPENSATION PROGRAM


This Emerge Energy Services LP (the “Partnership”) Director Compensation Program
(this “Program”) for Directors (as defined below), shall be effective as of
January 9, 2015.
Definitions
For purposes of this Program, the following definitions shall apply. Capitalized
terms not otherwise defined herein shall have the meaning ascribed in the Emerge
Energy Services LP 2013 Long-Term Incentive Plan (the “Plan”).
“Board” means the board of directors of the GP.
“Directors” means the non-employee directors of the Board who are not affiliated
with the Partnership, the GP or Insight Equity.
“GP” means Emerge Energy Services GP, LLC, the general partner of the
Partnership.
“Insight Equity” means Insight Equity Management Company LLC and its affiliated
investment funds and its controlling equity owners.
“IPO” means the closing of the Partnership’s initial public offering of its
common units.
Cash Compensation
Effective as of January 9, 2015, annual retainers will be paid in the following
amounts to Directors:
Director:


$50,000


Chair of any Board committee, other than a special committee:


$10,000


Member (other than Chair) of any Board committee, other than a special
committee:


$2,500





All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
thirty (30) days after the end of such quarter. Annual retainers will be
pro-rated to reflect any partial year of service.
Equity Compensation








--------------------------------------------------------------------------------




Annual Restricted Unit Grant:
Each Director who is serving on the Board as of an anniversary of the IPO shall
be granted Restricted Units with a value of $75,000 on such date (the “Annual
Restricted Unit Grant”).


The Annual Restricted Unit Grant shall be granted on the date of the applicable
anniversary of the IPO, and shall vest in full on the first (1st) anniversary of
the date of grant, subject to continued service through the vesting date.
Initial Restricted Unit Grant:
Each Director who is initially elected or appointed to serve on the Board after
the IPO shall be granted Restricted Units with a value equal to the product of
(i) $75,000 on the date of such initial election or appointment multiplied by
(ii) the fraction obtained by dividing (A) (1) twelve minus (2) the number of
full months elapsed between the date of the immediately preceding anniversary of
the IPO and the date of such initial election or appointment by (B) twelve (the
“Initial Restricted Unit Grant”).


The Initial Restricted Unit Grant shall be granted on the date of the applicable
Director’s initial election or appointment to serve on the Board and shall vest
in full on the anniversary of the IPO immediately following the applicable grant
date, subject to continued service through the vesting date.



Miscellaneous
All applicable terms of the Plan apply to this Program as if fully set forth
herein, and all grants of Restricted Units and Common Units hereby are subject
in all respects to the terms of such Plan (as applicable). The grant of any
Restricted Unit under this Program shall be made solely by and subject to the
terms set forth in a written agreement in a form to be approved by the Board and
duly executed by an executive officer of the Company.
Effectiveness, Amendment, Modification and Termination
This Program was initially effective upon the IPO, and as amended shall become
effective as of January 9, 2015. This Program may be amended, modified or
terminated by the Board in the future at its sole discretion. No Director shall
have any rights hereunder, except with respect to any Restricted Unit granted
pursuant to the Program.






